Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 21-27, 30-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10816677. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely a broader version of patented claims.
US App 17/079542 – Claim 21
US Patent 10,816,677 – Claim 21
A PET system, comprising: a detector configured to receive radiation rays, the detector comprising a detecting module, the detecting module comprising: a scintillator array configured to receive a radiation ray and generate optical signals in response to the received radiation ray, the scintillator array including a plurality of rows of scintillators and a plurality of columns of scintillators; a first group of light guides arranged on a top surface of the scintillator array; and a second group of light guides arranged on a bottom surface of the scintillator array; and at least one processor configured to cause the PET system to: determine an intensity of an output from the first group of light guides according to the optical signals; determine an intensity of an output from the second group of light guides according to the optical signals; and determine a 
wherein a count of the first group of light guides is equal to a row count of the plurality of rows of scintillators or is equal to a half of the row count; and a second group of light guides arranged on a bottom surface of the scintillator array, wherein a count of the second group of light guides is equal to a column count of the plurality of columns of scintillators or is equal to a half of the column count; and at least one processor configured to cause the PET system to: determine an intensity of an output from the first group of light guides according to the optical signals; determine an intensity of an output from the second group of light guides according to the optical signals; and determine a depth of the interaction with the received radiation ray in the scintillator array through dividing the intensity of the output from the second group of light guides by a sum of the intensity of the output from the second group of light guides and the intensity of the output from the first group of light guides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884